    Case 3:17-cv-00601-MHL Document 186-1 Filed 03/16/20 Page 1 of 1 PageID# 2970


                                        UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF VIRIGINIA
                                             RICHMOND DIVISION
                                                                                       EOEDVE
                                                                                  U)
                                                                                           MAR 1 6 2020
                                                                                                           y
     ROBERT DAVID STBELE,et al.,                                                   CLERK, U.S. DISTRICI CUUKI
                                                                                         RICHMOND. VA
                                   Plaintiff(s),

                   V.
                                                                                          3:17-cv-00601-MHL
                                                                   Civil Action Number:

      JASON GOODMAN,et al,

                                   Defendant(s).


                                LOCAL RULE 83.1(M) CERTIFICATION


1 declare under penalty of perjury that:

                                                                  DEFENDANT'S MOTION TO
No attorney has prepared, or assisted in the preparation of_
                                                                  COMPEL PLAINTIFF TO COMPLY
                                                                  WITH PRETRIAL ORDER AND SUA
Jason Goodman                                                     SPONTE ORDER



Signati^ofPro Se Party
—                        —




 Executed on: March 12, 2020

                                                             OR



The following attorney(s) prepared or assisted me in preparation of
                                                                           (Title of Document)

(Name of Attorney)


(Address of Attomey)


(Telephone Number of Attomey)
Prepared, or assisted in the preparation of, this document


(Name ofPro Se Party (Print or Type)


 Signature ofPro Se Party

 Executed on:                           (Date)
